12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 1 of 7




                            EXHIBIT A
12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 2 of 7
12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 3 of 7
12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 4 of 7
12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 5 of 7
12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 6 of 7
12-13642-mew   Doc 19-1   Filed 02/18/21 Entered 02/18/21 13:55:56   Exhibit A
                                  Pg 7 of 7
